      Case 2:18-cv-02235-JJT Document 27 Filed 10/30/18 Page 1 of 2




1    JOSEPH W. CHARLES, P.C.
     Joseph W. Charles, #003038
2    5704 West Palmaire Avenue
     Post Office Box 1737
3    Glendale, Arizona 85311-1737
     Phone: 623-939-6546
4    Fax:    623-939-6718
     Email: coachjoe@joecharles.com
5    Attorney for Defendants
6                      IN THE UNITED STATES DISTRICT COURT

7                           FOR THE DISTRICT OF ARIZONA
8

9                                             )
     Simon Franco,                            )
10                                            )       No. 2:18-cv-02235-JJT
                             Plaintiff,       )
11
                                              )
12   vs.                                      )            NOTICE OF
                                              )           APPEARANCE
13   Jazz Healthcare, LLC, an Arizona         )
     Limited Liability Company, Majid John    )
14
     Shakibaian and Jane Doe Shakibaian,      )
15   a married couple,                        )
                                              )
16                          Defendants.       )
                                              )
17

18
           NOTICE IS HEREBY GIVEN that JOSEPH W. CHARLES hereby enters his
19
     appearance on behalf of Defendants in the above-captioned matter. Undersigned
20
     counsel requests that all pleadings in this matter be forwarded to him at the above
21

22   address.

23         RESPECTFULY SUBMITTED this 30th day of October, 2018.
24
                                             JOSEPH W. CHARLES, P.C.
25

26
                                             By    /s/ Joseph W. Charles ___________
27
                                                   JOSEPH W. CHARLES
28                                                 Attorney for Defendants

29                                            1

30

31
      Case 2:18-cv-02235-JJT Document 27 Filed 10/30/18 Page 2 of 2




1
     Original electronically filed and
2    copy mailed this 30th day of
     October, 2018, to:
3
     Clifford P. Bendau,II, Esq.
4
     BENDAU & BENDAU PLLC
5    P. O. Box 97066
     Phoenix, Arizona 85060
6    Attorneys for Plaintiff
7

8

9    /s / Gwen Kemnitz ___        __
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29                                       2

30

31
